 



Exhibit 10.83
Summary of Director Compensation and Benefits
     Non-employee directors of US Airways Group, Inc. (“US Airways Group”),
America West Airlines, Inc. (“AWA”) and US Airways, Inc. (“US Airways”)
currently receive the following compensation for their Board service.
Annual Retainer: $20,000
Annual Committee Chair Retainer (other than Audit): $4,000
Audit Committee Chair Retainer: $10,000
Attendance Fees: $1,000 for each Board or committee meeting attended.
2005 Equity Incentive Plan Grants
     Beginning on January 1, 2006, each new non-employee director automatically
receives a grant of 4,125 options exercisable for shares of US Airways Group
common stock at the Fair Market Value (as defined in the 2005 Equity Incentive
Plan) per share on the date of grant on the date of initial election or
appointment to the Board. Each option is fully vested on the date of grant.
     On the date of each annual meeting of stockholders, each non-employee
director receives an annual grant of 4,125 options exercisable for shares of US
Airways Group common stock at the Fair Market Value (as defined in the 2005
Equity Incentive Plan) per share on the date of grant. If the director has not
been serving as a non-employee director since the last annual meeting, the
number of shares subject to the award is reduced pro rata for each full month
prior to the grant date that the individual did not serve as a director. Each
option is fully vested on the date of grant.
Travel Benefits
     Non-employee directors and their immediate family members, including
children under the age of 23, as well as a limited number of non-eligible family
members and unrelated persons, are provided free transportation on AWA and US
Airways, along with reimbursement for federal and state income taxes in
connection with that travel.

